DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment to the claims, claims 2-5 and 7 all have the status identifier as “Currently Amended” but do not appear to have any changes.  The status identifier needs to be “Previously Presented”.
Election/Restrictions
Claims 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11-23-2020.
Claim 27 has a grip location that changes as a result of the configuration in relation to the fulcrum.  There is no support the elected embodiment incorporates such structure.  Claim 28 has a grip in addition to the handles and a plane of material does not intersect the grip.  There is no support the elected embodiment incorporates such structure.  Both claims 27 and 28 are replete with indefinite limitations, are replete with antecedent basis issues, and have preambles that do not match the preamble of claim 1. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The first eye-hole, of claim 1;
The second eye-hole, of claim 1;
The extensions of each member, of claim 1;
The cutting edge of each extension, of claim 1;
The boundaries of each of the three approximately 90 degree angles and the formed angles, of claim 1;
The inner surfaces of the handles, of claim 1;
The angular distance, of claim 1;
It is noted that these items may be shown in Figures 8A-11D.  Labeling these items overcome the objections.  If an item is important enough to claim, it is important enough to be labeled in the Figures and discussed in the Detailed Description. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities:
The Detailed Description portion of the specification dedicated to the elected embodiment is paragraphs [0069]-[0083].  This portion needs to incorporate all of the claimed limitations of claims 1-5 and 7 in a way that is supported so as to not bring in new matter.  For example, in claim 1, the eye-holes, the extensions, the cutting edges, all of the substantially 90 degree angles, the inner surfaces of the handles, formed angles, the inner surfaces being in and outside the formed angles, the external shape, angular distance, and cross-torque are need to be labeled in the Figures and discussed.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 7, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1 lines 15-16, the phrase “handles and cutting edges of the extensions form an angle that is approximately 90 degrees throughout cutting” is not supported and is new matter.  As disclosed above, the portion of the specification dedicated to the elected embodiment fails to provide any support for this limitation.  Also it is unclear what angle this limitation is referencing in that this limitation does not reference back to either of the approximately 90 angles on lines 13 and 14.  As written, the handles and the cutting edges all together form this additional angle which is maintained throughout the cutting action which does not appear to be supported because Figure 8B clearly shows the handles in a positions where all of the handles and cutting edges do not form an approximately 90 degree angle.
With regards to claim 1 line 22, the phrase “external shape” is new matter.  The specification does not appear to disclose anything about an external handle shape.  
With regards to claim 1 lines 21-24, the disclosures that the inner surfaces are disposed in and outside of the formed angle is not supported and is new matter.  What are the formed angles?  What structures define the formed angles?  Assuming the 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrase “opening and a closing of the…device” is unclear.  What structure defines the open and closed orientations?  The claims ultimately discloses first and second members each with cutting edge extensions and these cutting edge extensions are unrelated to the opening and closing which is not supported.  The levers pivot to open and close the cutting edges. 
With regards to claim 1 line 10, it is unclear what structure can and cannot be considered to “facilitate the insertion of at least two fingers”.  An eye-hole that can receive two fingers of one person may not be able to receive two fingers of another person because their fingers are different sizes making the limitation indefinite.         

With regards to claim 1 lines 13-14, the phrase “the second handle and cutting edge…are disposed approximately 90 degrees apart” is unclear.  It is unclear what structure defines the boundaries of the approximately 90 degrees angle.  The second handle has many outer curves and an eye-hole with many different portions that do not define an angle on the order of 90 degrees.  Without proper definition, the angle is indefinite.  The specification fails to provide any insight.  What else is confusing is, later in the claim, inner surfaces play a role in the formed angles.  Assuming the inner surfaces and the eye-holes are the same structure, it is unclear how the eye-holes do not play a role in defining these angles.  The angles of lines 13-14 could be defined using an outer surface of the handles which is confusing.   
With regards to claim 1 lines 15-16, the phrase “handles and cutting edges of the extensions form an angle that is approximately 90 degrees throughout cutting” is unclear.  As written, this angle is in addition to the approximately 90 degrees angles on lines 12-14 due to the line 15-16 angles not referencing back to either of the lines 12-14 angles.  It is unclear how this third angle is defined.  How does each member have more than one approximately 90 degrees angle?  As written, the handles and cutting edges as a whole form this approximately 90 degrees angle throughout cutting.  Figure 
Claim 1 recites the limitation "the inner surface" on line 17.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 1 lines 17-21, the inner surfaces and the surfaces being in and outside the formed angles are very confusing.  It is unclear what the formed angles are referencing.  Do they reference the approximately 90 degrees angle on lines 13/14 or the approximately 90 degrees angle on line 16 since all the angles have to be considered “formed”.  How do the inner surfaces define the formed angles when the angles, on lines 13-14, can be defined using other parts of the handles?  Are the formed angles different from the lines 13-14 angles?  How is the inner surface of the first handle outside the formed angle while the inner surface of the second handle is in the formed angle?
With regards to claim 1 lines 17-21, the disclosures that the inner surfaces are disposed in the formed angle is unclear.  The inner surfaces are loops that have many portions that do not define the approximately 90 degree angle.      
With regards to claim 1 line 22, the phrase “the shape” is unclear.  It is unclear if the “shape” of the handle takes into account that the handle has eye-holes.
With regards to claim 1 line 22, the phrase “the angular distance” is unclear.  What structures define the boundaries of this distance?
With regards to claim 1 line 26, the phrase “a cutting action” is unclear.  It is unclear if this cutting action is the same or a different function than the cutting action previously disclosed on line 7.  The phrase should be “the cutting action” like on line 16.

With regards to claim 4, the phrase “a shape that accommodates a…thumb” is unclear.  It is unclear if the claim 4 handle shape represents the same or a different structure than the shape on line 22 of claim 1.  Also, it is unclear what structure allows for the thumb to grip.  Claim 1 now discloses an eye-hole receives the thumb.  As written, the handle has an eye-hole to receive the thumb and separately has a shape unrelated to the eye-hole that receives a thumb which is not supported.
With regards to claim 5, the phrase “a shape that accommodates…fingers” is unclear.  It is unclear if the claim 5 handle shape represents the same or a different structure than the shape on line 22 of claim 1.  Also, it is unclear what structure allows for the fingers to grip.  Claim 1 now discloses an eye-hole receives the fingers.  As written, the handle has an eye-hole to receive the fingers and separately has a shape unrelated to the eye-hole that receives a thumb which is not supported. 
 With regards to claim 7, what structure defines the device as a right handed embodiment.  If a right-handed embodiment is used by the user’s left hand, is it no longer a right-handed embodiment?  
With regards to claim 7, since the two items are pivoted together and a cutting action can require multiple shearing actions between the protrusions, both clockwise and counter clockwise forces would have to be applied to each handle in order to bring the protrusions together and then bring the protrusions apart so that they can be 
With regards to claim 7, what structure applies the forces?  The user would apply these forces.  Also, as written, the claim 7 forces are unrelated to the cross-torque force of claim 1 which does not appear to be supported.  The claim 7 forces applied by the user would result in the claim 1 force being applied as claimed.
Claim 29 recites the limitation "The single-handed-hand-held device" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 29, do the L-shapes define any of the 90 degree angles?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7, and 29 are rejected, as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Lyman (173,977).  See Figure below for Examiner added reference labels. 
With regards to claim 1, Lyman discloses the same invention including a hand-held shears (Fig. 1) having a first member (B) and a second member (A) coupled together by a pivot point such that each member can rotate independently (E), the first member has a first handle on a first region (10), the second member has a second handle on a first region (11), the pivot point is located to facilitate an opening and closing of the device during cutting (E), the first handle has a first eye-hole such that the first handle can facilitate thumb insertion (12), the second handle has a second eye-hole such that the second handle can facilitate insertion of at least two fingers (13), an extension (a, b) having a cutting edge (C, D) on a second region of each member (Fig. 1), the first handle and cutting edge of the first member extension are disposed approximately 90 degrees apart (Fig. 1, 10, b, D), the second handle and cutting edge of the second member extension are disposed approximately 90 degrees apart (Fig. 1, 11, a, C), the handles and cutting edges form an angle that is approximately 90 degrees throughout cutting (Fig. 1), an inner surface of the eye-hole of the second handle is in contact with the at least two fingers during the cutting action is disposed in the formed angle (11a, a, C), an inner surface of the eye-hole of the first handle is in contact with the thumb during the cutting action is disposed outside the formed angle (10a, b, D), the external shape of each handle and the angular distance between the cutting edges and the handles facilitate an upright grip where the extensions are below the handles 
With regards to claims 2-5, 7, and 29, Lyman discloses the extension are prongs (a, b), the device is a pair of cutters (Fig. 1), the first handle has a shape capable of accommodating a gripping of a thumb (12), the second handle has a shape capable of accommodating the gripping of fingers (13), for right-handed embodiments, during a cutting action, a clockwise force is applied to the first handle and a counterclockwise force is applied to the second handle (Fig. 1, the cutting action requires both handles to have clockwise and counterclockwise forces to be applied oppositely to each other throughout the action), and the first and second members have an L-shape (B, A).

    PNG
    media_image1.png
    522
    378
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3-8-22 have been fully considered but they are not persuasive.  Applicant elected embodiment of Figures 8A-11D.  All of the claim limitations are interpreted with regards to the elected embodiment.  The portion of the specification directed towards the elected embodiment must provide support via a description on how the claimed limitations apply to said elected embodiment.  This includes labeling all of the claimed limitations in at least one of Figures 8A-11D.  If a claimed limitation is not incorporated by the elected embodiment, the claim may be withdrawn.
Applicant has not addressed all of the 112 rejections from the previous Office action.
The orientation of Lyman provided by Applicant is only one orientation capable of being achieved.  The trimmer of Lyman is a hand-held tool capable of being used in an infinite amount of orientations including the claimed upright orientation (see Figure above).  The trimmer of Lyman has the same ability change use orientations in the same way shown in Applicant’s Figures 11A-D.  How a user grips or holds a hand-held tool is merely an intended use.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724